IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 98-20779
                       _____________________

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                versus

WILLIAM P. VERKIN,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-94-CR-141-4)
_________________________________________________________________

                            August 20, 1999

Before POLITZ, JOLLY, and DUHÉ, Circuit Judges.

PER CURIAM:*

     This case involves a fairly complex real estate deal involving

Verkin and several business partners of Verkin’s.   In 1986, Verkin

had earnest money contracts on about 500 acres of undeveloped land

owned by the heirs of John A. Campbell (“the Campbell heirs”).

Around the same time, Verkin discovered a business opportunity

involving Burkett’s Distributing Company, a beer distributorship

that was potentially profitable but had defaulted on loans it owed

to the Government Employees Credit Union (“GECU”).      Verkin and

three partners decided to structure a deal whereby they would

acquire both the 500 acres of land and the brewery by using the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
land as collateral.   They were successful in obtaining loans from

GECU and completed the deal.      During the negotiations, one of

Verkin’s partners told the bank that, due to surveying errors, the

mortgage should only cover 458 acres (this statement was false).

Shortly thereafter, their plans fell apart and they defaulted on

the loans.   In the aftermath, Verkin and his three partners were

charged with and convicted of conspiracy and bank fraud.     Verkin

now appeals and, finding no error on the part of the district

court, we affirm.

     After the indictments were issued, one of Verkin’s partners

pled guilty and Verkin and the other two went to trial.    In that

trial, the government focused on two overt misstatements made by

the partners: (1) that the partners claimed that some of the money

from the GECU loan was used to buy out an old partner when the

money was actually apportioned among the four partners and (2) that

the partners lied when they claimed that the 500-acre parcel should

be reduced because of surveying errors.   All three were convicted

by a jury and all three appealed.

     In an unpublished opinion, a panel of this court held that the

district court erred in permitting certain testimony and remanded

for a new trial.    On remand, Verkin’s two remaining co-defendants

both pled guilty and the case proceeded to trial.   During the new

trial, the government modified its theory with respect to the case.

The government introduced new evidence that the appraised value of

the 458 acres was inflated by Verkin, leading GECU to grant a




                                  2
higher line of credit than it otherwise would.        Verkin was again

convicted of conspiracy and bank fraud and he again appealed.

       Verkin’s principal argument on appeal is that, during the

second trial, he was tried for a different charge from the one

described in the indictment.    This argument fails as the evidence

of an additional false statement does not change the offense with

which Verkin is charged.

       Verkin also argues that the evidence is insufficient to

support the verdict. In our first unpublished opinion, we admitted

that this case is a relatively close one, but ultimately concluded

that the evidence could be sufficient.       In our first opinion, we

did note that, standing alone, the supposed misrepresentation about

needing additional funds to buy out a partner was not particularly

persuasive. Verkin’s argument is that if that misrepresentation is

insufficient, then there is no evidence that Verkin was aware or

participated in the misrepresentation about the survey.        Even if

that were the case, however, there was sufficient evidence for the

jury   to   reasonably   conclude   that   Verkin   participated   in   a

misrepresentation of the appraised value of the land. Although, as

we have said previously, this is a close case, it is ultimately one

for the jury to decide.

       Verkin raises four other issues on appeal, but none of them

present a reversible error on the part of the district court.        For

the foregoing reasons, we therefore AFFIRM the ruling of the

district court.




                                    3
                                              A F F I R M E D.1




      1
       The appellant’s renewed motion for release from custody
pending appeal is DENIED as moot.



                              4